DECISION ON MOTION TO REDUCE SENTENCE
This matter is before the Court on the defendant William B. Winters' (Winters) motion to reduce sentence pursuant to Rule35, Super. R. Crim. P.
That motion was originally filed pro se by Winters. During hearings on that motion he was represented by counsel. Although there is no written withdrawal of that motion contained in the case file, the Court, perhaps mistakenly, believes that at the last hearing on the motion, the motion was withdrawn and counsel informed the Court that Winters would in its stead be relying upon a then pending application for post-conviction relief which sought relief from the same convictions and sentences involved in the motion to reduce sentence. In any event, and so as to finally and formally conclude the motion to reduce sentence proceedings, and alleviate any confusion in the case file, the Court will enter decision on the motion.
Winters was convicted after jury trial in the Superior Court on seventeen (17) counts of first and second degree sexual assaults on children in the area of Lincoln, Rhode Island. On December 6, 1983 he was sentenced to a term of fifty years (50), forty of which was to be served and ten of which was suspended on Count 1 in the indictment. That Count 1 charge was for first degree sexual assault. On each of his other sixteen convictions he was sentenced to various terms of years, none exceeding fifteen years, and all running concurrent with his forty year to serve sentence on Count 1. His total jail time was accordingly only forty years, despite the fact that his maximum sentence exposure on all of his convictions exceeded two hundred years. Accordingly, it should be obvious that he was given every favorable leniency consideration at the time of sentencing.
In his motion to reduce sentence, and by his testimony at hearings held on his motion, he claims that he has been rehabilitated and poses no present danger to the community. This Court finds otherwise. This Court, mindful of the contents of the mental evaluation made of Winters by Dr. Soria prior to his trial, and taking into consideration his past activities, all as recounted by him in his confessions to the Lincoln Police Department, believes that Winters today, poses as much a threat to society as he did when he committed the sexual assaults for which he was convicted.
This Court is totally satisfied with the absolute propriety and legality of its earlier sentences imposed on December 6, 1983. Those sentences were fair, and were necessary to insure reasonable incarceration of the defendant so as to protect society from his sexual propensities.
For the reasons above stated, his motion to reduce sentence is denied.
Counsel shall prepare the appropriate Order for entry by the Court.